FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBL/\ APR 1 0 2013
Cl k, . . `
costs :£,ft,,‘;'::;:,:;‘; 3:2;'.:'::;,,,3
Fu1ton Griffith, )
)
Plaintiff, )
)
v. ) Civil Action No. t

j 13 o4e7
Judge White Dist. Midd1e et al., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se motion construed as a
complaint and application to proceed in forma pauperis. The Court will grant plaintiff’ s
application to proceed in forma pauperis and will dismiss this action for lack of subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action "at any time"
it determines that subject matter jurisdiction is wanting).

Plaintiff, a prisoner incarcerated in Sarasota, Florida, has submitted a document captioned
"Motion Court invoke inherited Power under [US] Constitution Chambers Supra, Neccessary
[sic] Take Judicial Notice Law and Clairfy [sic] the Law for District Judge Covenghton assigned
as Judge." Plaintiff essentially wants this Court to review the decisions of the United States
District Court in Tampa, Florida, and the United States Court of Appeals for the Eleventh
Circuit. Contrary to plaintiff s assertion that this Court has "inherited powers," Compl. at 1, this
Court is not a reviewing court and, thus, lacks subject matter jurisdiction to review the decisions
of another district court and those of a higher federal court. See 28 U.S.C. §§ 1331, 1332

(general jurisdictional provisions); Flemz`ng v. United States, 847 F. Supp. 170, 172 (D.D.C.
1

1994), cert. denied 513 U.S. 1150 (1995) (citing District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416
(1923)); see also Panko v. Rodak, 606 F.Zd 168, 171 n.6 (7th Cir. 1979), cert. deniea’, 444 U.S.
1081 (1980) ("It seems axiomatic that a lower court may not order the judges or officers of a

higher court to take an action."). A separate order of dismissal accompanies this Memorandum

Opinion.

Date: April 3 ,2013 United»S ée;z’ljistr"ct Judge
( / j p/,Zz¢j
J